McDonald, judge.
This purports to be an appeal from a 'conviction for driving while intoxicated ■upon a public highway, with punishment assessed at a fine of $100 and three days in jail.
The state moves to dismiss the appeal because no notice was given in open court (citing Reid v. State, Tex.Cr.App., 333 S.W.2d 140) and no recognizance or appeal bond appear in the record (citing Alexander v. State, Tex.Cr.App., 272 S.W.2d 100).
For the reasons given, the jurisdiction of this court does not attach.
The appeal is dismissed.